Citation Nr: 1644798	
Decision Date: 11/29/16    Archive Date: 12/09/16

DOCKET NO.  11-22 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected disease or injury, or due to asbestos exposure.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1987 to March 1999.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, finding the Veteran did not submit new and material evidence sufficient to reopen his claim.

In a July 2011 VA Form 9, the Veteran requested a Board video conference hearing.  However, he failed to report to a video conference hearing scheduled in August 2012.  He has not submitted good cause for his absence and has not requested a new hearing.  Therefore, the Board considers the Veteran's request for a Board hearing withdrawn.

In January 2014, the Board reopened the claim on appeal and remanded it to the agency of original jurisdiction (AOJ) for further development.

In October 2015, the Board granted service connection for hypertension and remanded the claim remaining on appeal to the AOJ for further development.
 
The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

After a review of all evidence, both lay and medical, the Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the claim on appeal.

The claims file contains an additional theory of entitlement to service connection for obstructive sleep apnea.  The Veteran reported asbestos exposure while staying at "site R" at Ft. Ritchie in Maryland during service.  See September 2006 correspondence and July 2011 VA Form 9.  In an April 2016 Statement in Support of Claim, he reported that during his last seven years of service at "site R" in Maryland and in Portugal he was exposed to asbestos and unexploded World War II ordnance (explosive remnants) that contributed to his sleep apnea.

The Veteran was afforded a September 2009 VA general examination and an August 2014 VA sleep apnea examination with a March 2016 addendum opinion to determine the nature and etiology of his sleep apnea.  However, the examination reports do not address all of the Veteran's contentions, to include assertions that sleep apnea is related to asbestos and explosive remnants exposure during service.

The Board finds that a remand is required so that the RO can conduct additional development with regard to the Veteran's claimed asbestos exposure.  The Board finds that a VA examination or addendum opinion is needed to assist in making a determination on the issue.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12   (2007) (once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes).

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran an appropriate asbestos exposure questionnaire to complete.  He should be asked to provide as much detailed information as possible identifying his pre- and post-service occupational history, to include whether such work may have involved asbestos exposure.

2. Complete the steps of VBA's Adjudication Procedure Manual M21-1, Part IV, Subpart ii, Chapter 1, Section I, Topic 3 (August 7, 2015) and Chapter 2, Section C, Topic 2 (November 2, 2016), for developing and adjudicating  claims for service connection based on claimed asbestos exposure during service.

 3. If warranted pursuant to the above Adjudication Manual provisions, schedule the Veteran for an examination with an appropriate clinician to determine whether his sleep apnea is related to asbestos exposure or explosive remnant exposure.

The claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

The examiner must provide an opinion as to the following:

(a) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current sleep apnea is related to asbestos exposure.

 (b) If the examiner concludes that the sleep apnea condition is not the result of asbestos exposure, provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that it began during active service or is related to any incident of service, to include explosive remnant exposure.

The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.

 4. Then, after undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


